Case 5:20-cv-00096-RWS-CMC Document 21 Filed 09/07/21 Page 1 of 1 PageID #: 51


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION
                                                    §
 JULIO ROJAS                                        §
                                                    §
         Plaintiff                                  §
                                                    §
 v.                                                 §            Case No. 5:20cv96
                                                    §
 OFFICER JACKSON, ET AL.                            §
                                                    §
         Defendants                                 §


                                      ORDER OF DISMISSAL

         Plaintiff Julio Rojas, proceeding pro se, filed the above-styled and numbered civil action
 complaining of alleged violations of his constitutional rights. The case was referred to the United
 States Magistrate Judge in accordance with 28 U.S.C. § 636.

       Plaintiff has asked for dismissal of his lawsuit, and the Magistrate Judge issued a Report
    .
 recommending this request be granted. The Plaintiff received a copy of this Report on August 2,
 2021, but no objections have been received. It is accordingly

         ORDERED that the Report of the Magistrate Judge (Docket No. 19) is ADOPTED as

 the opinion of the District Court. It is further
         ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

 on the Plaintiff’s motion. It is further
         ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED.

       SIGNED this 7th day of September, 2021.



                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                                    1
